Sykes, J.,
delivered the opinion of the court.
The appellant, Elmore Ham, prosecutes an appeal to this court from, a judgment of the circuit court in favor of appellee, Ernie West, by her father and next friend, ordering and adjudging that appellee have and recover from'Elmore Ham the sum of five dollars a month for a period of ten years.
This suit originated before a justice of the peace, under chapter 15, Code of 1906 (chapter 7, Hemingway’s Code), relating to bastardy proceedings. In the justice’s court judgment was rendered in favor of the appellant, and an appeal was prosecuted by appellee to the circuit court. The first alleged error presented to us by the appellant is that the justice of the peace failed to take* down in writing the testimony of witnesses introduced in the lower court, as provided in section 268, Code of 1906 (section 217, Hemingway’s Code). It is contended by the appellant that the failure to reduce to writing the testimony of the witnesses is a jurisdictional defect, and that by failure so to do the justice of the peace was without jurisdiction to render judgment in the case, and that the circuit court was without jurisdiction to consider the case on' appeal. This provision of the statute, however, only relates to trials. The jurisdiction is obtained by following the procedure prescribed for bringing the parties into court, all of which was properly done in this case.
It is also insisted that the testimony of Dr. Robinson, to the effect that the appellee told him while in travail that appellant was the father of her child, was inadmissible. This character of testimony was -expressly decided to be admissible by this court in the case of Johnson v. Walker, 86 Miss. 764, 39 So. 49, 1 L. R. A. (N. S.) 470, 109 Am. St. Rep. 793.
*345It is also contended by appellant that there was no legal verdict in this case. The verdict of the jury reads, as follows:
“We, the jury, find for the plaintiff in the snm of' five dollars per month for a term of ten years, to be-paid in monthly installments.”
The beginning of section 277, Code of 1906 (section 226, Hemingway’s Code) is as follows:
“If the jury shall find for the complainant, it may. assess such damages as it may think proper in her favor, or in favor of the child if the mother be dead, and may direct the same to be paid annually or otherwise for any term of years not exceeding eighteen, and the court, shall render judgment accordingly. ’ ’
We do not think the verdict of the jury in this case is. objectionable. It in effect renders judgment for six hundred dollars in favor of the appellee, payable in. monthly installments, covering a period of ten years. We think the testimony sufficient to uphold the verdict and judgment of the lower court. We find no error in the instruction complained of by the appellant. Judgment of the lower court is affirmed.

Affirmed-